Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 9 to Registration Statement No. 333-71424 of Nicholas Liberty Fund (the portfolio constituting the Nicholas Family of Funds, Inc.), on Form N-1A of our report dated February 23, 2009, relating to the financial statements and financial highlights of Nicholas Liberty Fund for the year ended December 31, 2008, and to the references to us under the heading Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which is part of such Registration Statement. We also consent to the reference to us under the heading Financial
